DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 7, 9-21 and 23 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Marshik on April 19, 2021.
The Examiner’s Amendment made of record in the Notice of Allowance mailed on April 27, 2021 is hereby incorporated by reference in its entirety.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art, when taken as a whole, neither anticipates or renders obvious the claimed invention as currently recited in at least claims 1, 9 and 15. The specific arrangement and geometry of the claimed bypass that diverts a portion of the working fluid is not disclosed nor suggested by the prior art. Although the most recently filed IDS provides a reference (Lau et al.; US 5372013 A) that teaches general constructional features similar to the claimed invention, it fails to teach a diameter of the bypass segment being smaller than a diameter of a conduit between the economizer and the evaporator. Likewise, although the prior art of Yoshida et al. (US 20060107671 A1) teaches a small diameter for a bypass conduit (27), it does not teach nor suggest having a small diameter for a bypass conduit that is downstream the condenser and upstream the evaporator. Thus, any modifications to Lau et al. to arrive at the claimed invention would be based on improper hindsight, since the prior art does not provide any suggestions for specifically modifying the diameter of a bypass at the claimed location. Moreover, an “obvious to try” rationale for modifying the diameter of the bypass segment is admonished by the fact that the prior art gives no indication of which of many possible choices is likely to be successful. Rather, one of ordinary skill in the art would recognize that any segment of the conduits of the prior art can be changed relative to each other (i.e. an infinite number of solutions, as opposed to a finite number of solutions), which is evidence against a prima facie case of obviousness. Therefore, the claims are considered allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/            Examiner, Art Unit 3763                 

/JIANYING C ATKISSON/            Supervisory Patent Examiner, Art Unit 3763